EXHIBIT 10.17

COMPENSATION AGREEMENTS WITH NAMED EXECUTIVE OFFICERS

The following are the annual salaries of our named executive officers as amended
by the Compensation Committee (the Committee) of the Board of Directors
effective September 16, 2007.

  Name          Position               Salary        Kenneth G. Chahine, J.D.,
Ph.D.  President, Chief Executive  $      426,613    Officer and Director     
Michael Coffee    Chief Business Officer  $     302,120  M. Christina Thomson,
J.D.  Vice President, Corporate    $     213,210    Counsel and Secretary       
Kirk Johnson, Ph.D.  Vice President, Research and  $     248,824    Development 
    Andrew A. Sauter  Vice President, Finance  $     238,625 


The Committee, pursuant to authority granted by the Board of Directors, approves
adjustments to the compensation packages for Avigen’s executive officers based
upon assessments of both corporate and individual performance objectives and the
discretion of the Committee.

Bonus payments are determined for each individual executive officer based on
target bonus payments that represent a percent of base salary between 30% and
45%. Target bonus payments are subsequently weighted so that the bonus payments
received are based on the assessments of the achievement of corporate
performance objectives as well as the achievement of individual performance
objectives. This determination is not based on a formula, but rather the
discretionary determination by the Committee.

39

--------------------------------------------------------------------------------